   Case 2:19-cv-00073-D-BR Document 1 Filed 04/12/19                                    Page 1 of 7 PageID 1


                           IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS
                                    AMARILLO DIVISION

J. ANTONIO MARQUEZ MARTINEZ, §
                Plaintiff    §
                             §
v.                           §                                    CIVIL ACTION NO. _________________
                             §
ANGELES TRANSPORTATION LLC §                                                JURY DEMANDED
AND JOSE LUIS ROQUE          §
                Defendants   §

                               PLAINTIFF’S ORIGINAL COMPLAINT

        NOW COMES Plaintiff, J. ANTONIO MARQUEZ MARTINEZ, complaining of

Defendants, ANGELES TRANSPORTATION LLC and JOSE LUIS ROQUE, and in

support thereof would respectfully show the Court as follows:

                                                I. VENUE AND JURISDICTION

        1.        Plaintiff, J. Antonio Marquez Martinez, (hereafter “Plaintiff”) is a resident

of the State of Texas.

        2.        Defendant, Angeles Transportation LLC (hereinafter “Defendant Angeles

Transportation”), is a corporation formed in and under the laws of the State of Utah and

may be served with process through its registered agent, Leoncio Angeles, 5514 W.

Townsend Way, Kearns, Utah 84118. Service of summons (with attached pleading) and

thus proper notice of this legal proceeding is hereby requested.

        3.         Defendant, Jose Luis Roque (hereafter “Defendant Roque”) is a commercial

truck driver for Angeles Transportation LLC, and upon information and belief is a

resident of the State of Utah. Mr. Roque may be served with process at his residence

address of 1189 N. Redwood, #136, Salt Lake City, Utah 84116. Service of summons (with

attached pleading) and thus proper notice of this legal proceeding is hereby requested.

  ________________________________________________________________________________________________________________________
                 J. Antonio Marquez Martinez v. Angeles Transportation LLC and Jose Luis Roque
                                             Plaintiff’s Original Complaint
                                                        Page 1 of 7
   Case 2:19-cv-00073-D-BR Document 1 Filed 04/12/19                                    Page 2 of 7 PageID 2


        4.        The matter in controversy exceeds the sum or vale of $75,000, exclusive of

interest and costs.

        5.        Diversity jurisdiction is invoked pursuant to 28 U.S.C. § 1332. The motor

vehicle accident, which is the subject of this complaint, occurred on November 20, 2018,

in the County of Donley, State of Texas.

                                            II. NATURE OF THE CASE

        6.        On or about November 20, 2018, Plaintiff, J. Antonio Marquez Martinez,

was travelling westbound on US Highway 287, Donley County, Texas. Plaintiff was

safely and lawfully operating a 2005 Freightliner tractor, towing a 2015 Hyundai trailer.

At approximately the same time, Defendant Angeles Transportation’s employee, Jose

Luis Roque, acting within the course and scope of his employment, was operating

Angeles’ 2015 Freightliner towing a 2019 utility trailer (“tractor-trailer”). Roque was also

travelling westbound on US Highway 287 and was directly behind Plaintiff in the outside

travel lane. Defendant Roque failed to control his speed and suddenly, violently, and

without warning, struck the vehicle operated by Plaintiff, causing him serious injuries.

        7.        At the time of the accident, Defendant Roque (a) was employed by the

Defendant, Angeles Transportation LLC, (b) was driving a semi-trailer owned by the

Defendant, Angeles Transportation LLC, and (c) was acting within the course and scope

of his employment with Angeles Transportation LLC. At all times material to this

incident, Defendant Roque had permission, either express or implied, to operate the

Angeles Transportation tractor-trailer rig.




  ________________________________________________________________________________________________________________________
                 J. Antonio Marquez Martinez v. Angeles Transportation LLC and Jose Luis Roque
                                             Plaintiff’s Original Complaint
                                                        Page 2 of 7
   Case 2:19-cv-00073-D-BR Document 1 Filed 04/12/19                                    Page 3 of 7 PageID 3


                                             III. CAUSES OF ACTION

                           COUNT I – NEGLIGENCE OF DEFENDANT ROQUE


        8.        The allegations alleged in paragraph 1-7 are realleged and are incorporated

herein by reference.

        9.        Defendant Roque was a professional driver and had a duty to exercise care

in the operation of the semi-trailer, and he breached that duty of care by, intra alia:

        a.        Failing to keep a proper lookout;

        b.        Failing to take proper evasive action;

        c.        Failing to operate his vehicle in a prudent and reasonable manner;

        d.        Failing to maintain a proper speed and control under the

                  circumstances; and

        e.        Reckless driving.

        10.       Defendant Roque’s conduct was malicious, willful, reckless or in wanton

disregard of the rights and safety of others.

        11.       As a direct and proximate cause of Defendant Roque’s negligence, Plaintiff

J. Antonio Marquez Martinez sustained serious injuries and damages, including pain and

suffering, mental anguish and distress, loss of enjoyment of life and loss of future

earnings. Additionally, Plaintiff J. Antonio Marquez Martinez seeks relief for the injuries

and damages pursuant to applicable laws.

             COUNT II – NEGLIGENCE OF DEFENDANT ANGELES TRANSPORTATION

        12.       Plaintiff, J. Antonio Marquez Martinez, incorporates by reference each and

every allegation contained in Paragraphs 1 through 11 of Plaintiff’s Original Complaint

set forth above as though fully set forth herein.

  ________________________________________________________________________________________________________________________
                 J. Antonio Marquez Martinez v. Angeles Transportation LLC and Jose Luis Roque
                                             Plaintiff’s Original Complaint
                                                        Page 3 of 7
   Case 2:19-cv-00073-D-BR Document 1 Filed 04/12/19                                    Page 4 of 7 PageID 4


        13.       Defendant Roque was an employee of Defendant Angeles Transportation

and was acting within the course and scope of that employment at the time of the

accident. As such, Defendant Angeles Transportation is directly liable for the wrongful

acts or omissions of Defendant Roque.

        14.        Under information and belief, Defendant Angeles Transportation LLC is

engaged in the business of commercial transportation throughout the United States.

        15.       Defendant Angeles Transportation had a duty to exercise reasonable care

in the management and operation of its commercial trucks.

        16.       Additionally, Defendant Angeles Transportation had an obligation to the

public to hire, train, retain, and supervise safe and competent drivers, and is liable for

any and all damages that resulted from the negligence in its hiring, training retaining, or

supervision of its employees.

        17.       Defendant Angeles Transportation failed to exercise reasonable care in the

management and operation of its commercial trucks, and failed to exercise reasonable

care in the hiring, training supervising and/or retaining of its employees.

        18.       As a direct and proximate result of the aforementioned negligence and/or

acts and omissions of the Defendant Angeles Transportation, Plaintiff, J. Antonio

Marquez Martinez, suffered serious injuries requiring substantial costs and expenses;

past, present and future loss of enjoyment of life; past, present and future emotional

distress; past, present and future pain and suffering; past, present and future loss of

household services; all in an amount not presently determinable, for which he seeks relief

pursuant to applicable laws.




  ________________________________________________________________________________________________________________________
                 J. Antonio Marquez Martinez v. Angeles Transportation LLC and Jose Luis Roque
                                             Plaintiff’s Original Complaint
                                                        Page 4 of 7
   Case 2:19-cv-00073-D-BR Document 1 Filed 04/12/19                                    Page 5 of 7 PageID 5


                                      COUNT III: NEGLIGENCE PER SE

        19.       The allegations alleged in paragraphs 1 - 18 are realleged and are

incorporated herein by reference.

        20.       The following acts and/or omissions of Defendants constitute negligence

per se by Defendants Angeles Transportation and Roque, jointly and severally, by and

through their agents, servants and/or employees acting in the course and scope of

employment:

        a.        violation of § 392.2 – “Applicable Operating Rules”;

        b.        violation of § 66-8-113 – “Reckless Driving” and

        c.        violation of § 66-7-3 NMSA – “Required obedience to traffic laws”.

        21.       The unexcused violation of an administrative regulation or statute or

ordinance established to define a reasonably prudent person’s standard of care is

negligence per se.

                         COUNT IV. LEGAL DAMAGES AND RECOVERIES TO
                                   COMPENSATE PLAINTIFF

        22.       At the time of his injuries, Plaintiff, J. Antonio Marquez Martinez, was in

reasonably good health with a normal life expectancy.

        23.       As a direct and proximate result of the occurrence made the basis of this

lawsuit, Plaintiff has suffered and will continue to suffer a tremendous loss of life and

family. Plaintiff seeks all just and right remedies at law and in equity, including but not

limited to:

                  A.       Reasonable medical care and expenses in the past.

                  B.       Reasonable and necessary medical care and expenses, which will in
                           all reasonable probability be incurred in the future.

  ________________________________________________________________________________________________________________________
                 J. Antonio Marquez Martinez v. Angeles Transportation LLC and Jose Luis Roque
                                             Plaintiff’s Original Complaint
                                                        Page 5 of 7
   Case 2:19-cv-00073-D-BR Document 1 Filed 04/12/19                                    Page 6 of 7 PageID 6


                  C.       Loss of earnings in the past.

                  D.       Loss of earnings and earning capacity, which will, in all probability,
                           be incurred in the future.

                  E.       Mental anguish in the past.

                  F.       Mental anguish in the future, which will in all probability, be
                           incurred in the future.

                  G.       Pecuniary loss in the past.

                  H.       Pecuniary loss in the future, which will in all probability, be incurred
                           in the future.

                  I.       And all other legal damages and just and right compensation as
                           allowed both in law and in equity.


        24.       All losses, harm, and legal damages suffered by Plaintiff were caused by,

and proximately caused by, Defendants’ negligent acts and/or omissions (some of which

are listed herein). For all such claims and losses, Plaintiff now sues.

        25.       Plaintiff, J. Antonio Marquez Martinez requests monetary damages and

punitive damages against the Defendants in amounts to be fixed by the trier of fact to be

just and reasonable, for pre and post-judgment interest, for court costs and for all other

appropriate relief.

                                                        JURY DEMAND

        26.       Plaintiff demands trial by jury.

                                                PRAYER FOR RELIEF

        WHEREFORE, PREMISES CONSIDERED, Plaintiff respectfully prays that the

Defendants be cited to appear and answer herein, and that upon a final hearing of the

cause, judgment be entered for the Plaintiff and against Defendant, jointly and severally,

for compensatory damages in an amount within the jurisdictional limits of the Court; for

  ________________________________________________________________________________________________________________________
                 J. Antonio Marquez Martinez v. Angeles Transportation LLC and Jose Luis Roque
                                             Plaintiff’s Original Complaint
                                                        Page 6 of 7
   Case 2:19-cv-00073-D-BR Document 1 Filed 04/12/19                                    Page 7 of 7 PageID 7


exemplary damages, as addressed to each Defendant; for all pre-judgment and post-

judgment interest as allowed by law and equity; for all costs of court; and for such other

and further relief to which the Plaintiff may be entitled at law or in equity.

                                                         Respectfully submitted,

                                                         /s/ Gregory L. Gowan
                                                         Gregory L. Gowan
                                                         Federal ID No. 19991
                                                         Texas Bar No. 00765384
                                                         GOWAN ELIZONDO, LLP
                                                         555 N. Carancahua, Ste 1400
                                                         Corpus Christi, Texas 78401
                                                         Telephone: 361.651.1000
                                                         Facsimile: 361.651.1001
                                                         ggowan@gelawfirm.com




  ________________________________________________________________________________________________________________________
                 J. Antonio Marquez Martinez v. Angeles Transportation LLC and Jose Luis Roque
                                             Plaintiff’s Original Complaint
                                                        Page 7 of 7
